Citation Nr: 1522109	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-16 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The May 2009 rating decision found that new and material evidence had been received to reopen the claims of entitlement to service connection for back pain and for anxiety reaction, hysterical neurosis, and character behavior disorder and denied those claims on the merits.  The Veteran filed a notice of disagreement in May 2009.  He was issued a statement of the case in May 2012.  He filed a VA Form 9 substantive appeal in June 2012.  

The Board notes that the RO combined the Veteran's claims of entitlement to service connection for a back disability and a neck disability into a single claim.  The Board has separated these claims into two issues to ensure they are both given full consideration.  Because the neck disability claim is not subject to a final prior denial, the Veteran is not required to submit new and material evidence before VA may consider this claim on its merits.  

The Board has also expanded the issue of entitlement to service connection for anxiety reaction, hysterical neurosis, and character behavior disorder to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

As noted above, the May 2009 rating decision found that new and material evidence had been received to reopen the claims of entitlement to service connection for a back disability and an acquired psychiatric disability.  However, the Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying service connection claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board further notes that the Veteran requested that he be scheduled for a hearing before a Member of the Board via videoconference.  In June 2014, he was contacted by telephone and clarified that he did not wish to have a hearing.  Any hearing request is therefore deemed to have been withdrawn.

The issues of entitlement to service connection for a back disability, a neck disability, and an acquired psychiatric disability, and entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1975 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability and a psychiatric disability; he was notified of that decision later that month, but he neither appealed nor submitted new and material evidence within one year of this notification.

2.  In an October 1993 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability and a psychiatric disability; he was notified of that decision in November 1993, but he did not submit a timely notice of disagreement or new and material evidence within one year of this notification.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the October 1993 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back disability and a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the October 1993 rating decision; thus, the claims of entitlement to service connection for a back disability and a psychiatric disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claims of entitlement to service connection for a back disability and an acquired psychiatric disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.




II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

If, at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The back disability and psychiatric disorder claims were originally denied in a January 1975 rating decision by the New Orleans RO because the Veteran had failed to report for VA examinations that were requested in the Veteran's claims.  (The November 1974 VA examination request ordered examinations for "[a]nxiety reaction, character behavior disorder, hysterical nerves, conversion type" and for "[h]eadaches, blacking out, back pain.")  The Veteran was notified of this denial in a January 1975 notification letter, and he neither appealed nor submitted new and material evidence within one year of the notification letter.  The January 1975 rating decision is, therefore, final.

The psychiatric disorders claim was again denied in a June 1982 rating decision.  It is unclear whether this claim was reopened based on the receipt of many of the Veteran's service treatment records under 38 C.F.R. § 3.156(c), or whether new and material evidence was not found to have been received.  In any event, the record still did not demonstrate evidence of either a current psychiatric diagnosis or a relationship between any in-service symptoms and a current disability.  The Veteran was notified of this decision in July 1982, and he did not appeal.  In August 1982, however, he did submit multiple lay statements from his family members describing changes they had noticed in him since his return home from service. 

In response to the August 1982 personal statements, the RO readjudicated the Veteran's psychiatric disorders claim.  The March 1983 rating decision ultimately denied this claim, finding that "[t]he evidence does not give a new factual basis upon which to reconsider [service connection] for a nervous condition."  The Veteran was notified of this decision in April 1983, but he did not file a notice of disagreement to this particular decision.  (He did file a document entitled a "notice of disagreement" in June 1983 noting that he "disagree[s] with the VA decision denying service connection for injuries received in an auto accident while I was still serving on leave status."  This document, however, clearly did not pertain to the denial of his claim of entitlement to service connection for a psychiatric disability.)  Nor did he submit new and material evidence within one year of the April 1983 notice letter.  The June 1982 and March 1983 rating decision are, therefore, final.

The Veteran next sought to reopen his back claim in October 1992, and his psychiatric disability claim in June 1993.  In a July 1993 rating decision, the RO determined that the Veteran had not submitted new and material evidence to reopen these claims.  The decision noted that copies of pertinent service treatment records were already of record, that no further service treatment records were located, and that requests to VA medical facilities at which the Veteran had been treated showed the Veteran had received no recent treatment.  The Veteran was notified of this decision in August 1993.  The following month, VA medical evidence was added to the recording including multiple diagnoses of "atypical psychosis" or "psychosis not otherwise specified" in 1992 and 1993.  

In September 1993, the Veteran was scheduled for general medical, spine, and mental disorders examination, but he failed to report.  The Veteran's claims were again denied in an October 1993 rating decision.  The Veteran was notified of this decision in a November 1993 letter, but he neither submitted new and material evidence nor filed a timely notice of disagreement.  (He did file a notice of disagreement in January 1995, which is more than one year following the November 1993 rating decision notice, and is thus untimely under 38 C.F.R. § 20.302(b).)  The August 1993 and October 1993 rating decisions are thus final.  

In July 1995, VA sent the Veteran a letter informing him that his January 1995 notice of disagreement was untimely and notified the Veteran of the need to submit new and material evidence to reopen his claim.  The Veteran did not respond to this letter.  

In January 2008 and March 2008, the Veteran filed his current claims to reopen the back and psychiatric disability claims.  

A.  Back Disability

With respect to the low back disability, the Board notes that, at the time of the October 1993 rating decision, there was no current low back disability diagnosis of record (perhaps because the Veteran failed to report for a scheduled VA examination, and not because the Veteran had been examined and found to have not had a current disability).  The Veteran underwent a VA spine examination in April 2009, at which time he was diagnosed with degenerative disc disease of the lumbar spine and post L5 discectomy and fusion.  This evidence is new in that it was not of record at the time of the October 1993 rating decision.  It is material in that it constitutes competent medical evidence of a current lumbar spine disability, which had not been demonstrated at the time of the October 1993 rating decision.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.  To this extent, the benefit sought on appeal is granted.

B.  Acquired Psychiatric Disability

With respect to the acquired psychiatric disability, the Board notes that, at the time of the October 1993 rating decision, the record contained evidence of in-service psychiatric treatment and of current diagnoses of "atypical psychosis" or "psychosis not otherwise specified."  There was, however, no competent evidence of a nexus between the in-service symptoms and the current diagnosis.

Since the time of the October 1993 rating decision, the Veteran has alleged that he suffered a sexual assault in service and that he suffers from a current acquired psychiatric disability as a result.  A particularly detailed description of this reported assault appears in a February 2009 VA medical record.  The Veteran is considered competent to report having been sexually assaulted in service.  As noted above, the Veteran's reported stressor is considered credible for purposes of determining whether new and material evidence has been submitted.  

This evidence is new in that it was not of record at the time of the October 1993 rating decision.  It is material in that it describes an in-service stressor that the Veteran alleges is linked to a current psychiatric disability.  (As noted above, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade, supra.)  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  To this extent, the benefit sought on appeal is granted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.


REMAND

Service Connection for Back, Neck, and Acquired Psychiatric Disabilities

The Veteran has claimed entitlement to service connection for back and neck disabilities.  He essentially contends that he incurred these disabilities as a result of in-service automobile accidents.

With respect to the reopened back claim, a January 1973 record notes that the Veteran "was in car accident during xmas, thrown against back seat, was not seen in hospital."  The record contains an automobile accident report dated in December 1972 that, while partially illegible, does confirm the Veteran's involvement.  Service treatment records also reflect that the Veteran complained of back pain multiple times in June and July 1973.  One particular July 1973 record notes that the Veteran "was in auto accident in March '73.  Since then [complains of] recurrent severe back pain & headaches."  The impression was that the Veteran's complaints were possibly functional.  A June 1973 record notes that the Veteran received trauma in the back and head in his car accident.  It was also noted that the Veteran is having back pain with weakness in the right leg and toes.  The September 1973 separation examination report notes that the Veteran's spine was clinically normal.  On the September 1973 medical history report, the Veteran denied a history of, or current, recurrent back pain.  On an October 1973 "Statement of Medical Condition," the Veteran reported that there had been no change in his condition since his last examination.  

Relevant post-service evidence includes a July 1982 "Report of Accidental Injury" that the Veteran filled out in connection with a service connection claim.  On this report, he noted that he was in an accident in December 1972 in which he injured his back and his head.  An October 1992 psychiatric progress report reflects that the Veteran described having been in a car accident and injuring his head and his back.   

The Veteran underwent a VA examination in April 2009.  The examiner diagnosed lumbar spine degenerative disc disease and L5 discectomy with fusion.  She opined that this disability was not caused by or a result of active duty low back strain.  As a rationale, she noted that the Veteran was in a motor vehicle accident while on active duty and had a skull and low back injury in 1972.  He had treatment and discharge from active duty.  The discharge examination was normal with lumbosacral spine x-rays.

The Board finds that this examination report is inadequate, as it does not discuss any of the relevant evidence of post-service complaints or back pain.  The Board acknowledges that the Veteran underwent back surgery at a private hospital in 1984 or 1985, and that these records have been confirmed to be unavailable.  However, the Board notes that the VA examiner's opinion did not contemplate the Veteran's post-service and pre-surgery lay reports of back pain.  Specifically, the Veteran claimed service connection for a back disability in September 1974, almost a year following his separation from service.  The examiner's conclusion that the Veteran does not have a current back disability that is linked to service, based on the fact that the Veteran had normal lumbosacral spine x-rays on separation, does not adequately contemplate his post-service back complaints.  

Because the Board has found it necessary to remand the back claim for a new examination, the Board finds it appropriate to obtain an examination and etiology opinion for the Veteran's claimed neck disability as well.  

The Board also finds it necessary to remand the claim of entitlement to service connection for an acquired psychiatric disability in order to obtain a second opinion on whether the Veteran currently suffers from a mental disability that is etiologically related to symptomatology noted in service.  Also, appropriate steps should be taken to obtain the Veteran's psychiatric hospitalization records from Moss Regional Hospital, dated in 2006 or 2007.  Also, the most recent VA medical records associated with the claims file in this case appear to be from May 2009.  On remand, all outstanding VA medical records, including those from May 2009 to the present, should be obtained and associated with the claims file.  

Special Monthly Pension

The record reflects that the RO certified the issue of entitlement to special monthly pension to the Board.  A review of the record shows that the May 2009 rating decision and notice of disagreement and the May 2012 statement of the case included the issue of entitlement to special monthly pension.  On his June 2012 VA Form 9, however, the Veteran checked the box indicating that "I am only appealing these issues:" and listed the issues of "1.  Degenerative Disc Disease of the Lumbar Spine" and "2.  Mental Disorder."  The Veteran then made specific arguments with respect to the back and psychiatric disability claims, but he did not mention the special monthly pension claim.  The Veteran did submit a VA Form 9 in June 2014 on which he listed special monthly pension as one of the issues that he is appealing.  

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  

The Board may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether Notices of Disagreement and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question.  38 C.F.R. § 20.101(d) (2014).  When the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative, if any, will be given notice of the potential jurisdictional defect and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question.  Id.  The Board may dismiss any case over which it determines it does not have jurisdiction.  Id.  Section 19.9 of this chapter does not apply to proceedings to determine the Board's own jurisdiction.  38 C.F.R. § 20.101(e) (2014).  However, the Board may remand a case to an agency of original jurisdiction in order to obtain assistance in securing evidence of jurisdictional facts.  Id.  

Here, the Board finds that a remand is appropriate in order to obtain assistance in securing evidence of jurisdictional facts.  The Veteran's paper file has been converted to a paperless file (VBMS and Virtual VA).  There is an exact two year gap between documents dated up to June 2012 and documents dated from June 2014 to the present.  The RO should determine and annotate the record to reflect the basis for its finding that the Veteran perfected an appeal on the issue of entitlement to special monthly pension. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including those from May 2009 and later, and ensure that those copies are associated with the claims file. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his psychiatric hospitalization records from Moss Regional Hospital, dated in 2006 or 2007.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed back and neck disabilities.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all back and neck disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was caused by his military service, to include as a result of either of his in-service automobile accidents.  In providing this opinion, the examiner must discuss the post-service indications of back disability.

Any opinion expressed must be accompanied by a complete rationale.

4.  Arrange for the Veteran to undergo another VA psychiatric examination by an appropriate examiner (other than the examiner who conducted the March 2009 VA examination) to determine the nature and etiology of the Veteran's acquired psychiatric disabilities.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all psychiatric disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability is etiologically related to symptomatology noted in service. 

Any opinion expressed must be accompanied by a complete rationale.

5.  Determine and annotate the record to reflect the basis for the RO finding that the Veteran perfected an appeal on the issue of entitlement to special monthly pension. 

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


